Citation Nr: 1019768	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-16 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant's general discharge under conditions 
other than honorable is a bar to VA benefits.



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The appellant served on active duty from September 1979 to 
August 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 administrative decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In March 2009, the Board remanded 
this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

In the prior remand, the Board requested that all service 
psychiatric treatment and clinical records be obtained, to 
include a copy of the appellant's mental status examination 
report completed at the time of his separation from service.  
As referenced in a May 2006 administrative decision, this 
report apparently showed that he had an immature personality 
with alcoholic tendencies, but without psychosis.  This 
action was not completed.  In light of the foregoing, further 
action is necessary in this case, in accordance with the 
previous Board remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the Veteran the right to compliance with the 
remand orders).

In addition, the Board notes that in written statements, the 
appellant contends that he was insane during his period of 
active duty from September 1979 to August 1981.  
Specifically, he maintains that he wrote bad checks and 
failed to pay his debts due to symptoms associated with his 
schizoaffective disorder/bipolar disorder.  The appellant 
maintains that he had psychotic symptoms, including auditory 
hallucinations telling him to engage in reckless, fiscally 
irresponsible behavior, and was insane when he committed the 
illegal acts.  

The appellant's DD Form 214 states that the narrative reason 
for his separation from service was: "MISCONDUCT-FREQUENT 
INVOLVEMENT OF A DISCREDITABLE NATURE."  The appellant had 
been court martialed for writing bad checks on numerous 
occasions and for the failure to pay a debt to the Air Force 
Exchange.  

The service records reflect that he admitted to having a 
problem with gambling prior to entering service and that he 
stated that he financed some of his gambling issues with the 
proceeds from the bad checks.  He also referred to being 
depressed.  The service treatment records reflected several 
visits by the appellant to the mental health clinic, 
treatment in an alcohol program, and complaints related to 
nerves on the separation examination.    

VA regulations provide that an insane person is one (1) who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or (2) who interferes with the peace of society; or (3) who 
has so departed (become antisocial) from the accepted 
standards of the community to which by birth and education he 
belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resides.  38 C.F.R. § 3.354(a) (2009).

When the question is whether an individual was insane at the 
time of an offense leading to his court-martial or discharge, 
the rating agency will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of paragraph (a).  38 C.F.R. § 3.354(b).  Notably, 
mental illness is not identical to "insanity."  Beck v. 
West, 13 Vet. App. 535, 539 (2000).  In addition, the Court 
has held that the insanity need only exist at the time of the 
commission of the offense leading to the person's discharge, 
and that there is no requirement of a causal connection 
between the insanity and the misconduct.  Struck v. Brown, 9 
Vet. App. 145 (1996).  There still must be competent 
evidence, though, establishing the appellant was insane at 
the time of the offenses in question leading to the other 
than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 
254 (1995).  In addition, the Court held that "a 
determination of whether a person is insane is in effect a 
determination of whether that person's actions were 
intentional and thus the result of willful misconduct."  Id. 
at 254.  The Court further indicated such a determination is 
not warranted when the record does not reflect a claimant 
suffered from insanity due to disease or that he did not know 
or understand the nature or consequences of his acts, or that 
what he was doing was wrong.  Id.  Significantly, the burden 
is on the appellant to submit competent medical evidence that 
he was insane at the time of his offenses.  Stringham v. 
Brown, 8 Vet. App. 445, 449 (1995).

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition 
of insanity in that regulation.  It was further indicated 
that a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior 
could best be resolved by adjudicative personnel on a case-
by-case basis in light of the authorities defining the scope 
of the term insanity.  VAOPGCPREC 20-97 (May 22, 1997).

The opinion provided guidance with regard to the phrases 
"interferes with the peace of society," "become antisocial," 
"accepted standards of the community," and "social customs of 
the community."  In particular, the term "become antisocial" 
in 38 C.F.R. § 3.354(a) refers to the development of behavior 
which is hostile or harmful to others in a manner which 
deviates sharply from the social norm and which is not 
attributable to a personality disorder.  In order to be 
considered insane under the departure-from-accepted-standards 
criteria of section 3.354(a), a person must both deviate from 
the accepted standards of the community to which he or she 
belongs by birth and education and be unable to adjust to the 
social customs of the community in which he or she resides.  
Id.  The opinion also held that behavior which was generally 
attributable to a substance-abuse disorder did not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which was generally considered to fall within the 
scope of the term insanity and therefore did not constitute 
insane behavior.  Id.

Generally, the predicate for insane behavior within the 
meaning of VA law and regulations is a persistent morbid 
condition of the mind characterized by a derangement of one 
or more of the mental faculties to the extent that the 
individual is unable to understand the nature, full import 
and consequences of his acts, such that he is a danger to 
himself or others.  In effect, he is rendered incapable of 
managing himself or his affairs, a concept akin to the level 
of incompetency generally supporting appointment of a 
guardian.  Id.

Because this case presents complex medical and unresolved 
factual questions and since the Board is precluded from 
reaching its own unsubstantiated medical conclusions, further 
development is required and a VA medical opinion should be 
obtained.  See Jones v. Principi, 16 Vet. App. 219, 225 
(2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  All psychiatric service treatment 
records, including clinical records, 
should be obtained.  A specific request 
should be made for a copy of the mental 
status examination report at the time of 
the appellant's separation indicating he 
had an immature personality with 
alcoholic tendencies but without 
psychosis.   

2.  After completing Action Paragraph #1, 
obtain an opinion from a VA psychiatrist.  
The examiner should review the claims 
folder, including the service treatment 
and personnel records.  The examiner 
should provide an opinion as to the 
following question: 

Taking into consideration VA's definition 
of insanity, is it at least as likely as 
not (a 50% or higher degree of 
probability) that the appellant was 
"insane" at the time that he committed 
the offenses during service (i.e., 
writing bad checks on numerous occasions 
and failure to pay a debt to the Air 
Force Exchange).

Again, VA regulations provide that an 
insane person is one (1) who, while not 
mentally defective or constitutionally 
psychopathic, except when a psychosis has 
been engrafted upon such basic condition, 
exhibits, due to disease, a more or less 
prolonged deviation from his normal 
method of behavior; or (2) who interferes 
with the peace of society; or (3) who has 
so departed (become antisocial) from the 
accepted standards of the community to 
which by birth and education he belongs 
as to lack the adaptability to make 
further adjustment to the social customs 
of the community in which he resides.  38 
C.F.R. § 3.354(a) (2009).

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Then, review the medical opinion 
obtained above to ensure that the remand 
directives have been accomplished.  If 
all questions posed are not answered or 
sufficiently answered, return the case to 
the examiner for completion of the 
inquiry.  

4.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
appellant should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

